DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-6, 8-16 and 19-22 have been examined.
Claims 7, 17 and 18 have been cancelled.
Claims 21-22 have been added.
P = paragraph e.g. P[0001] = paragraph[0001]

Allowable Subject Matter
Claims 1-6, 8-16 and 19-22 allowed.
The following is an examiner’s statement of reasons for allowance: The 07/18/2022 claim amendments have rendered moot the Claim Objections, as the subject matter necessitating the objection to Claim 16 has been deleted from this claim, and Claim 18 has been cancelled.
The claim amendments have also rendered moot the rejections under 35 U.S.C. 112(b), as the claims have been extensively amended to clarify the order of steps and what element is performing each step, therefore, the claims are now clear.
Regarding the rejections under 35 U.S.C. 103, the closest prior art of record is Mezaael (2021/0129780) and Chen (2020/0290626).
Mezaael teaches receiving user profile data (Mezaael; see P[0005]) and adding data to a user profile (Mezaael; see P[0028]).
With respect to Claim 1, Mezaael does not teach receiving a request for received user profile data from a device located on a vehicle and sending data to the device in response, however, Chen renders obvious these limitations, as Chen teaches a vehicle settings control module that may query a storage unit to retrieve a user settings profile (Chen; see P[0108]).
However, with respect to the 07/18/2022 claim amendments, the prior art taken either alone or in combination with other prior art fails to teach or render obvious the limitations directed to anonymizing a portion of received additional data comprising a history of driving activities of a user for adding to a user profile and updating the user profile data with the received additional data and data of other users as claimed. Also, these limitations are further distinguished from the prior art in that the additional data is received by a device from an outside source for updating a user profile, where this source is the vehicle as seen in Claims 10 and 20. While Claim 1 does not recite from where the “processing device” receives the “additional data”, the steps of receiving the additional data after sending the portion of receiving being followed by transmitting the additional data for adding to the user profile are steps that are not taught by the prior art, and it is clear from the specification, such as in FIG. 4, that the vehicle is the system that interacts with the “processing device”. Furthermore, a device that performs the steps of Claim 1 in terms of transmitting data to and receiving data from the “processing device” is then functionally equivalent to the device that is “on” a vehicle as in Claims 10 and 20. The Examiner could not find a motivation in the prior art to teach or render obvious the order of claims steps, the specific steps of systems transmitting and receiving data such as the additional data, and the use of the data to update a user profile. The claimed steps are not trivial, as the claimed invention is directed to updating a user profile by a device and vehicle interacting to share and anonymize data and update a user profile. Therefore, the claims are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC G SMITH whose telephone number is (571)272-9593. The examiner can normally be reached Monday-Thursday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISAAC G SMITH/           Primary Examiner, Art Unit 3662